DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli et al (US Publication No. 2019/0081218) in view of Luo et al (US Publication No. 2014/0246689).
	Regarding claims 1 and 6, Dawson Elli discloses a display panel and a manufacturing method of organic light-emitting diode (OLED) display panel ¶0003, comprising: Step S1: providing a substrate Fig 2C, 207, forming an OLED device Fig 2C, 203 on the substrate Fig 2C, 207, Step S2: forming a first layer Fig 2C, 215; Step S3: forming a quantum dot layer Fig 2C, 205/217 on the first layer; Step S4: forming a second layer Fig 2C, 201 on the quantum dot layer Fig 2C, 205/217. Dawson Elli discloses all the limitations but silent on the properties of the first and second layer and the encapsulation layer.
	Whereas Luo discloses a display panel and a manufacturing method comprising: Step S1: forming an LED device Fig 3, forming a thin film encapsulation layer ¶0038 Fig 3, 305 covering the LED device Fig 3; Step S2: forming a first scattering layer Fig 3, 302 ¶ 0041 (conventional phosphor layers may further contain optical scatterers) on the thin film encapsulation layer Fig 3; Step S3: forming a quantum dot layer Fig 3, 303 on the first scattering layer Fig 3, 302; Step S4: forming a second scattering layer Fig 3, 304 on the quantum dot layer Fig 3, 303. Dawson Elli and Luo are analogous art because they are directed to display panel utilizing QD encapsulation and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dawson Elli because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the encapsulation of Dawson Elli and incorporate the teachings of Luo to improve light output and efficiency ¶0037.
Regarding claims 3 and 8, Luo discloses wherein in step S3, a solution method is used to form the quantum dot layer on the first scattering layer ¶0038.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli et al (US Publication No. 2019/0081218) in view of Luo et al (US Publication No. 2014/0246689) and in further view of Wang et al (US Publication No. 2018/0190938).
Regarding claims 2 and 7, Lou discloses in step S2, an atomic layer deposition or coating method is used to form the first scattering layer on the thin film encapsulation layer ¶0038. Dawson Elli and Luo disclose all the limitations but silent on the method used for forming the encapsulation layer. Whereas Wang discloses wherein in step S1, a vacuum film formation method is used to form the thin film encapsulation layer . 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli et al (US Publication No. 2019/0081218) in view of Luo et al (US Publication No. 2014/0246689) and in further view of Tamma et al (US Publication No. 2019/0198728).
Regarding claims 4 and 9, Dawson Elli and Luo disclose all the limitations but silent on the method used for forming the scattering layer. Whereas Tamma discloses wherein in step S4, an ion exchange self-assembly method is used to form the second scattering layer of a nano-mesh film structure on the quantum dot layer ¶0036. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of forming the scattering layer of Dawson Elli and incorporate the teachings of Tamma as an alternative method known in the art to form layers with nanoparticles. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli et al (US Publication No. 2019/0081218) in view of Luo et al (US Publication No. 2014/0246689) and further view of Lee et al (US Publication No. 2019/0157354).

Whereas Lee discloses wherein material of the thin film encapsulation layer is silicon oxide or silicon nitride ¶ 0077 and thickness of the thin film encapsulation layer is 2-10um ¶0077; and thickness of the first scattering layer is less than 20um ¶0022, 0078; thickness of the quantum dot layer is less than 10um ¶0022, 0078; and thickness of the second scattering layers is less than 10um ¶0022, 0078. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the encapsulation layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811